DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 01/19/2021.
Claims 1-4, 8-10, 14-15 and 19-20 are pending.


Response to Amendment

Applicant has amended independent claims 1, 9, 15 to include new/old limitations in a form not previously presented necessitating new search and considerations. Dependent claims 5-7, 11-13 and 16-18 have been cancelled by the Applicant.

Claim Objections

Claim 1 objected to because of the following informalities:  
-- are available ... are available -- should be -- are available ... and are available -- in claim 1 or rephrase.
  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-4, 8-10, 14-15 and 19-20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites determining whether peer ports associated with hypervisor are available for proper operation. “proper” is not definite.
Claim 15 recites “proper peer ports”. Proper is indefinite since it is not clearly recited which port is proper and which is not proper.
Claims 9 and 15 recites method and non-transitory medium respectively for claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-10, 14-15 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (US Patent No. 9,753,758 B1, hereafter Oldenburg) in view of Srinivasan et al. (US Pub. No. 2013/0219384 A1, hereafter Srinivasan) and further in view of Johnsson et al. (US Pub. No. 2016/0026490 A1, hereafter Johnsson) and further in view of MA et al. (US Pub. No. 2016/0253200 A1, hereafter MA) and further in view of SU et al. (US Pub. No. 2015/0378760 A1, hereafter Su).

Oldenburg, Johnsson and Su were cited in the last office action.


As per claim 1, Oldenburg teaches the invention substantially as claimed including an apparatus, comprising: 
a memory of a host computing device (fig 1 memory 132 physical host server 130 ), the memory to store at least one hypervisor (fig 1 memory 132 hypervisor 140 col 13 lines 5-10 col 10 lines 50-55 target hypervisor, stored, repository); and 
a processing device of the host computing device and operatively coupled to the memory (fig 1 physical host server 130 processor 131 memory 132 ), the processing device to (fig 1 130): 
receive a request to connect a first hypervisor to a virtual network (col 8 lines 10-16 virtual network 119, interconnected, via, virtual machine monitor), the first hypervisor to operate as a master of at least one additional hypervisor to be connected to the virtual network (fig 1 virtual network 119 hypervisor 140 physical host servers 130 col 4 lines 25-30 one or more physical servers 130 col 10 lines 47-55 plurality of different hypervisor instances supporting multiple server farms); 
establish, by the first hypervisor, one or more communication channels with the at least one additional hypervisor to be connected to the virtual network (fig 1 physical host server 130 hypervisor 140 virtual network 119 col 4 lines 25-30 one or more physical servers 130 i.e. multiple hypervisor connected to the virtual network col 10 lines 47-55 plurality of different hypervisor instances supporting multiple server farms); 
perform a connectivity check between the first hypervisor and the at least one additional hypervisor (col 13 lines 55-60 trigger a communication test via hypervisor to initiate connectivity of new server col 15 lines 45-55 helps to ensure connectivity; fig 1 physical host server 130 hypervisor 140 virtual network 119 col 4 lines 25-30 one or more physical servers 130 i.e. multiple hypervisor connected to the virtual network col 10 lines 47-55 plurality of different hypervisor instances supporting multiple server farms), wherein the processing device is to (fig 1 physical host server 130): 
collect, by the first hypervisor executing a connectivity check service (col 15 lines 52-60 communication test via hypervisor col 15 lines 45-55 helps to ensure connectivity), network connectivity information for the first hypervisor and the at least one additional hypervisor of the virtual network, wherein to collect the network connectivity information the first hypervisor is to: 
ping each additional hypervisor and scan for a message from the additional hypervisor (col 15 lines 52-60 build server triggers a communication test via hypervisor 140); and 
determine whether peer ports associated with the first hypervisor and each additional hypervisor are available for proper operation Application No.: 15/955,577-2 - Attomy Docket No. R102346 1180US.1of the virtual network are available to be connected to the virtual network (col 13 lines 59-67 validating the virtual port group of the virtual switch, port group 144 146 col 14 lines 1-10 verify that a virtual port of the port group exists and/or is available on the virtual switch 142, virtual interface controller 162 163 correspond with virtual port group, virtual network interface controller 152; fig 1 hypervisor 140 virtual switch 142 virtual port groups 146 144, fig 3B 318-320-precheck/build col 21 lines 15-25 validation col 21 lines 15-25 col 15 lines 45-55 col 9 lines 63-67 col 4 lines 25-30 one or more physical servers 130 i.e. multiple hypervisor connected to the virtual network col 10 lines 47-55 plurality of different hypervisor instances supporting multiple server farms); and 
determine, in view of the network connectivity information, whether a connection between the first hypervisor and the at least one additional hypervisor is sufficient for proper operation of the virtual network (col 8 lines 10-16 virtual network 119, interconnected, via, virtual machine monitor col 13 lines 55-60 trigger a communication test via hypervisor to initiate connectivity of new server col 15 lines 45-55 helps to ensure connectivity fig 1 build server 110 hypervisor 140 virtual network 119 vSvr 160 network interface controller 161 fig 3B 318-320-precheck/build), wherein the connection is sufficient for proper operation of  the virtual network if the network connectivity information indicates that one or more connectivity requirements are satisfied (col 15 lines 45-55 validation that the newly built server is recognized and accessible to a software tool , helps to ensure connectivity of the newly built server col 15 lines 54-60 trigger a communication test via hypervisor to initiate connectivity of new server, fig 1 build server 110 hypervisor 140 virtual network 119 vSvr 160 network interface controller 161 fig 3B 318-320-precheck/build col 21 lines 15-25); 
connect the first hypervisor to the virtual network in response to the one or more connectivity requirements being satisfied (col 8 lines 10-16 virtual network, physical network, interconnected, via virtual machine monitor/hypervisor, virtual switch, one or more network node col 15 lines 45-60 validation that the newly built server is recognized and accessible to a software tool, helps to ensure connectivity of the newly built server, col 8 lines 10-16 virtual network 119, interconnected, via, virtual machine monitor, fig 3B 318-320-precheck/build col 21 lines 15-25); and 
periodically perform the connectivity check between the first hypervisor and the at least one additional hypervisor (col 8 lines 10-16 virtual network 119, interconnected, via, virtual machine monitor col 15 lines 45-60 helps to ensure connectivity, period of time passes without the build server validating that server exist and appear to the automation tool, trigger a communication test via hypervisor to initiate connectivity of new server, fig 1 build server 110 hypervisor 140 virtual network 119 vSvr 160 network interface controller 161 col 4 lines 25-30 one or more physical servers 130 i.e. multiple hypervisor connected to the virtual network col 10 lines 47-55 plurality of different hypervisor instances supporting multiple server farms).  

Oldenburg doesn’t specifically teach receive a request to connect a first hypervisor to a virtual network, the first hypervisor to operate as a master of at least one additional hypervisor, establish, by the first hypervisor, one or more communication channels with the at least one additional hypervisor; perform a connectivity check between the first hypervisor and the at least one additional hypervisor; collect, by the first hypervisor network connectivity information for the first hypervisor and the at least one additional hypervisor of the virtual network, wherein to collect the network connectivity information the first hypervisor is to: ping each additional hypervisor and determine, in view of network connectivity, whether a connection between the first hypervisor and the at least one additional hypervisor is sufficient for proper operation of the virtual network, periodically perform the connectivity check between the first hypervisor and the at least one additional hypervisor.


Srinivasan, however, teaches receive a request to connect a first hypervisor to a virtual network, the first hypervisor to operate as a master of at least one additional hypervisor, establish, by the first hypervisor, one or more communication channels with the at least one additional hypervisor (fig 1 hypervisor 108a-c VEM 112a-c [0011] virtual Ethernet modules (VEMs) such as VEMs 112a-112c may operate within each hypervisor and provide dedicated virtual switch ports (e.g., virtual switch ports 114a-114l) for each virtual machine to provide connectivity in a virtual network [0012] Each of the elements of FIG. 1 may couple to one another through simple interfaces (tangible or virtual) or through any other suitable connection (wired or wireless), which provides a viable pathway for network communications, transmission/reception of packets ); 
perform a connectivity check between the first hypervisor and the at least one additional hypervisor ([0041] hypervisor/VEM, send the request, verify, continuity, table, vLAN identifier, root bridge information, checked to determine if the vLAN has the same root bridge ID on both origination host and the destination host, root bridge id matches [0009] same root bridge [0010] request from origination host, verify data link layer connectivity of the virtual network on the destination host); 

collect, by the first hypervisor network connectivity information for the first hypervisor and the at least one additional hypervisor of the virtual network ([0026] virtual switch, listen, BPDUs, store root bridge data, vLAN [0022] virtual switch, part, hypervisor [0011] VEM/hypervisor, dedicated virtual switch port 114, provide connectivity in a virtual network [0027] rootbridge, vLAN, destination/origination, matches [0039]), wherein to collect the network connectivity information the first hypervisor is ([0026] virtual switch, listen, BPDUs, store root bridge data, vLAN [0039]) to: 
ping each additional hypervisor and determine, in view of network connectivity, whether a connection between the first hypervisor and the at least one additional hypervisor is sufficient for proper operation of the virtual network ( fig 1 VEM 112, hypervisors 108 dedicated virtual switch ports 114a provide connectivity in the virtual network [0041] hypervisor/VEM, send the request, verify, continuity, table, vLAN identifier, root bridge information, checked to determine if the vLAN has the same root bridge ID on both origination host and the destination host, root bridge id matches [0009] same root bridge [0010] request from origination host, verify data link layer connectivity of the virtual network on the destination host [0022] virtual switch, part of hypervisor, vNIC, send/receive, data over a virtual network  [0024] distributed virtual switch 116 [0027] rootbridge, vLAN, destination/origination, matches), periodically perform the connectivity check between the first hypervisor and the at least one additional hypervisor  ([0040] BPDU, exchanged regularly, every 2 seconds, enable keep track of network changes, start/stop forwarding port, root bridge, routinely identified, BPDUs [0009] same root bridge [0027] [0041] [0011] virtual Ethernet modules (VEMs) such as VEMs 112a-112c may operate within each hypervisor and provide dedicated virtual switch ports (e.g., virtual switch ports 114a-114l) for each virtual machine to provide connectivity in a virtual network).
It would have been obvious to one of ordinary skills in the art before the effectively filing date of the invention was made to combine the teachings of Oldenburg with the teachings of Srinivasan of virtual Ethernet modules within hypervisor with virtual switch ports connecting with another virtual Ethernet modules within hypervisor, verifying continuity among hosts based on matching root bridge identifier within BPDU, virtual switch listening to the BPDUs and storing root bridge data, and exchanging BPDU every 2 second to ensure network connectivity/changes to improve efficiency and allow  establish, by the first hypervisor, one or more communication channels with the at least one additional hypervisor, perform a connectivity check between the first hypervisor and the at least one additional hypervisor, collect, by the first hypervisor network connectivity information for the first hypervisor and the at least one additional hypervisor of the virtual network, wherein to collect the network connectivity information the first hypervisor is to determine, in view of network connectivity, whether a connection between the first hypervisor and the at least one additional hypervisor is sufficient for proper operation of the virtual network and periodically perform the connectivity check between the first hypervisor and the at least one additional hypervisor   to the method of Oldenburg as in the instant invention.

Oldenburg and Srinivasan, in combination, do not specifically teach receive a request to connect a first hypervisor to a virtual network, the first hypervisor to operate as a master of at least one additional hypervisor, first hypervisor to ping an additional hypervisor.


Johnsson, however, teaches receive a request to connect a first hypervisor to a virtual network, the first hypervisor to operate as a master of at least one additional hypervisor, first hypervisor to ping an additional hypervisor ([0080] hypervisor 313 insert hypervisor time stamp, packet, intercepted by the hypervisor 323 [0081] hypervisor 323 intercept the packet and insert the time stamp, first hypervisor intercepts the packet and insert timestamp [0082] possible to determine time passed [0085] hypervisor, enabling performance measurement [0087] [0090] packet, ICMP [0042] ping message).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Oldenburg and Srinivasan with the teachings of Johnsson of inserting timestamp by the hypervisor in the ICMP packet and testing performance using ping message between the virtual machine and the peer node to improve efficiency and allow first hypervisor to ping an additional hypervisor to the method of Oldenburg, and Srinivasan as in the instant invention.

Oldenburg, Srinivasan, and Johnsson, in combination, do not specifically teach receive a request to connect a first hypervisor to a virtual network, the first hypervisor to operate as a master of at least one additional hypervisor.

MA, however, teaches receive a request to connect a first hypervisor to a virtual network ([0043]), the first hypervisor to operate as a master of at least one additional hypervisor (fig 3 hypervisor master 3100 hypervisor slave 1 3200).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Oldenburg, Srinivasan and Johnsson with the teachings of MA of master/slave hypervisor to improve efficiency and allow the first hypervisor to operate as a master of at least one additional hypervisor to the method of Oldenburg, Srinivasan, Johnsson as in the instant invention.

Oldenburg, Srinivasan, and Johnsson, in combination, do not specifically teach receive a request to connect a first hypervisor to a virtual network.


Su, however, teaches receive a request to connect a first hypervisor to a virtual network ([0026] creation and configuration of virtual networks for hosts, transmitting a request to network agent executing on one or more of the hosts fig 1 host 125 hypervisor 180 network agent 170).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Oldenburg, Srinivasan, Johnsson and MA with the teachings of Su of request for configuration of virtual networks for host comprising network agent within the hypervisor, to improve efficiency and allow receive a request to connect a first hypervisor to a virtual network to the method of Oldenburg, Srinivasan, Johnsson and MA as in the instant invention.


As per claim 2, Oldenburg teaches generate a graphical map of the first hypervisor and the at least one additional hypervisor of a plurality of host computing devices determined to be connectable to the virtual network (col 4 lines 10-15 generate, mapping, software, tools, virtual server, installation order, dependencies col 15 lines 50-60 build server, validating, server exist and appear to the automation tool, trigger a communication test via hypervisor to initiate connectivity of new server col 20 lines 8- 15 mapping of primary virtual network interface controller, virtual switch of the target hypervisor fig 3B 318-320-precheck/build col 21 lines 15-25); and 
provide the graphical map to be displayed on a user device (col 4 lines 60-65 user equipment, display application icons, col 4 lines 10-15 generate, mapping, software, tools, virtual server, installation order, dependencies col 20 lines 8-20 mapping, reported, user equipment).  

As per claim 3, Oldenburg teaches wherein to determine whether the first hypervisor is connectable to the virtual network (col 8 lines 10-16 fig 3B 318-320-precheck/build col 21 lines 15-25 col 15 lines 45-55 validation that the newly built server is recognized and accessible to a software tool , helps to ensure connectivity of the newly built server; fig 1 110 hypervisor 140 119 160 161 fig 3B 318-320-precheck/build), the processing device is to determine, based on the network connectivity information and the one or more connectivity requirements (col 15 lines 45-55 validation that the newly built server is recognized and accessible to a software tool , helps to ensure connectivity of the newly built server col 15 lines 54-60 trigger a communication test via hypervisor to initiate connectivity of new server, fig 1 build server 110 hypervisor 140 virtual network 119 vSvr 160 network interface controller 161 fig 3B 318-320-precheck/build col 21 lines 15-25), whether a second hypervisor of a second host computing device is connectable to the virtual network (col 8 lines 23-26 target hypervisor, col 4 lines 25-30 one or more physical servers 130 fig 1 physical host server 130 hypervisor 140 virtual network 119 fig 1 110 140 119 160 161 fig 3B 318-320-precheck/build col 21 lines 15-25 validation).  
Su teaches remaining claim elements of determine, based on the network connectivity information ([0004] reading the status of virtual network from the repository, fig 1 virtual network status 145 hypervisor 180 [0031] virtual network status 145 are repositories, status of corresponding virtual network [0032] hypervisor obtains and stores status 145 of the configured virtual network, status used by other component).

As per claim 4, Oldenburg teaches the processing device is to determine, based on the network connectivity information and the one or more connectivity requirements (col 15 lines 45-55 validation that the newly built server is recognized and accessible to a software tool , helps to ensure connectivity of the newly built server col 15 lines 54-60 trigger a communication test via hypervisor to initiate connectivity of new server, fig 1 build server 110 hypervisor 140 virtual network 119 vSvr 160 network interface controller 161 fig 3B 318-320-precheck/build col 21 lines 15-25), whether the second hypervisor is connectable to the virtual network before connecting the first hypervisor to the virtual network (col 8 lines 10-16 fig 3B 318-320-precheck/build col 21 lines 15-25 validation col 21 lines 15-25 col 15 lines 45-55 validation that the newly built server is recognized and accessible to a software tool, helps to ensure connectivity of the newly built server).  
Su teaches remaining claim elements of determine, based on the network connectivity information ([0004] reading the status of virtual network from the repository, fig 1 virtual network status 145 hypervisor 180 [0031] virtual network status 145 are repositories, status of corresponding virtual network [0032] hypervisor obtains and stores status 145 of the configured virtual network, status used by other component).


As per claim 8, Oldenburg teaches wherein to perform the connectivity check of the connection, the processing device is to execute an application connectivity checker, the application connectivity checker comprising a transmission control protocol (TCP) ping of each of at the least one additional hypervisor of a plurality of host computing devices to determine connectivity of the at least one additional hypervisor to the virtual network (fig 3B 318-320-precheck/build col 21 lines 15-25 validation col 21 lines 15-25 col 15 lines 45-55 validation that the newly built server is recognized and accessible to a software tool, helps to ensure connectivity of the newly built server col 8 lines 23-26 target hypervisor, col 4 lines 25-30 one or more physical servers 130 fig 1 physical host server 130 hypervisor 140 virtual network 119).
Johnsson teaches remaining claim elements of an application connectivity checker, the application connectivity checker comprising a transmission control protocol (TCP) ping of each of a plurality of hypervisors ([0049] hypervisor time stamp is inserted [0050] test packet, specific protocol, hypervisor, monitor test the connection or network, TCP/IP; fig 2a 280, fig 3a).
Claim 9 recites a method for limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 10 recites a method for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 14 recites a method for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 15 recites a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 19 recites a non-transitory computer-readable storage medium to perform limitations similar to those for claim 8. Therefore, it is rejected for the same rational.
Claim 20 recites non-transitory computer-readable storage medium to perform limitations similar to those of elements of claim 2. Therefore, it is rejected for the same rational.

Response to Arguments
Some of the previous objections under 35 USC 112 (b) have been withdrawn. However, some new/old objections are made/maintained in reference to the amended claims.
Applicant's arguments filed on 10/16/2020 have been fully considered but they are moot in view of new ground of rejection. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195